Citation Nr: 0908692	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for service-connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2007 
and March 2008 by the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2007, the Veteran showed Level V hearing loss in 
the right ear and Level VI in the left ear.

2.  On January 12, 2008, audiometric examination, the Veteran 
showed Level VI hearing loss in the right ear and Level VI 
hearing loss in the left ear.

3.  The veteran's tinnitus and COPD are not shown to be 
related to service


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
bilateral hearing loss have been met as of January 12, 2008, 
but not before then.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86(a), Diagnostic Code 
6100 (2008).

2.  Tinnitus and COPD were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
noted that staged ratings are appropriate for an increased 
rating claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for bilateral hearing loss in 
a January 2000 rating decision; a noncompensable rating was 
assigned effective May 1999.  That rating was increased to 10 
percent effective May 1999 by a February 2002 rating 
decision.  In an April 2004 decision the Board confirmed the 
10 percent rating prior to August 9, 2002, and granted a 20 
percent rating effective August 9, 2002.

The Veteran's bilateral hearing loss is currently evaluated 
as 20 percent disabling under Diagnostic Code 6100.  38 
C.F.R. §§ 4.85, 4.86(a).  Impaired hearing will be considered 
a disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  When the puretone threshold at each of the four 
specified frequencies (1000 Hz, 2000 Hz, 3000 Hz, and 4000 
Hz) is 55 decibels or more, VA will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.

On an authorized audiological evaluation in April 2007, pure 
tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right 
60
65
75
75
Left
65
70
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

Applying the results of the April 2007 VA examination to 
Table VI yields a Roman numeral value of III for the right 
ear and III for the left ear.  However, applying the results 
to Table VIa yields a Roman numeral value of V for the right 
ear and VI for the left ear.

Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss as of April 2007 should be evaluated 
at 20 percent disability.  

On another authorized audiological evaluation in January 
2008, pure tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right 
70
70
70
80
Left
70
75
75
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.

Applying the results of the January 2008 VA examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and VI for the left ear.  However, applying the results to 
Table VIa yields a Roman numeral value of VI for each ear.

Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss as of January 12, 2008, the date of 
examination, should be evaluated as 30 percent disabling.  

Therefore, as of January 12, 2008, the Veteran's bilateral 
hearing loss meets the criteria for a 30 percent disability 
rating.  The Board finds no other medical record that would 
provide a basis to further increase the Veteran's disability 
evaluation, either before or after January 12, 2008.  

It is important for the Veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The Veteran's 
complaints do not provide a basis to increase the evaluation 
any higher than 30 percent as of January 12, 2008, based on 
these test results.

A 30 percent disability rating as of January 12, 2008, for 
bilateral hearing loss is granted.

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).



3.  Tinnitus

The veteran claims that his current tinnitus began due to 
noise exposure in service.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).    

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, particularly during 
his training with the infantry as a rifleman.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent training as a 
rifleman in basic training.  The Board concedes, for the 
purposes of this claim, that the Veteran was exposed to loud 
noise during his service from February 1946 to February 1947, 
more than 60 years ago.

According to the evidence submitted, however, the Veteran 
first reported tinnitus in March 2007, approximately 60 years 
after his separation from active duty.  This 60-year period 
between service and his first complaint of tinnitus provides 
highly probative evidence against the appellant's claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The service treatment records (STRs) do not show any 
complaint or findings of tinnitus.  Tinnitus was not reported 
on VA audiometric examinations in 1999 and 2000, and, in 
fact, a July 2000 VA treatment note specifically states that 
the veteran did not report tinnitus.

Simply stated, the Board finds that the medical records, 
showing a disorder that was medically indicated many years 
after service, provide evidence against this claim.

A VA audiological evaluation was performed in April 2007.  
The Veteran claimed symptoms of tinnitus after firing weapons 
in service and stated that, at the time of the examination, 
the tinnitus was intermittent and lasted a few seconds at a 
time.  The examiner did not offer an opinion as to the 
etiology of the tinnitus.

Another VA audiological evaluation was performed in January 
2008.  The Veteran offered several contradicting statements 
regarding the onset, severity and frequency of his tinnitus 
symptoms.  The examiner opined that the onset of symptoms of 
tinnitus was significantly removed from actual noise exposure 
in service, noting that the Veteran's description of his 
symptoms had some inconsistencies.  The examiner stated that 
she was unable to opine on the etiology of the Veteran's 
tinnitus with the information provided without resorting to 
speculation.  

The Board finds that the examiner's inability to give an 
opinion without speculating, the Veteran's inconsistently 
reported history, and his previous denial of tinnitus 
provides evidence against this claim.  Simply stated, the 
post-service medical record shows a problem that began 
several decades after service with no connection to service 
other than the Veteran's own statement.  Although he is 
competent to say that he experienced or experiences tinnitus, 
he is not competent to establish the cause of his tinnitus, 
particularly in light of the inconsistencies in his reports 
of tinnitus that make his statements not credible.  The Board 
must find that the service and post-service medical record, 
indicating a disorder that began many years after service, 
outweigh the Veteran's lay contention that he has tinnitus as 
the result of his service.  The preponderance of the evidence 
is against the claim.

4.  COPD

The Veteran claims that his current COPD was caused by his 
service, more than one-half century ago.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence on record includes VA 
treatment records, indicating treatment for COPD and many 
other unrelated health problems.  Based on the above, the 
evidence indeed shows a current respiratory disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  Service 
treatment records (STRs) do indicate treatment for bronchitis 
on one occasion in service.  However, the lungs were found to 
be normal and x-ray negative during a separation examination 
in January 1947, indicating an acute illness that resolved 
while in service.  

Post-service, it is significant that the medical evidence 
shows that the Veteran did not receive treatment for COPD 
until July 2007, over 60 years after discharge.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  Although VA records 
shows treatment for pharyngitis in 1948, and a January 1948 
x-ray showed calcific deposts in the left hilum interpreted 
as of no present clinical significance, a chronic pulmonary 
disorder was not shown.  In fact, on VA outpatient treatment 
in October 2001 the veteran denied any cough, chest pain, 
asthma, bronchitis or pneumonia.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between any current cardiopulmonary condition and the 
Veteran's period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the Veteran was diagnosed with and treated for 
COPD over sixty years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  

The Veteran was afforded a VA respiratory examination in 
January 2008.  The examiner stated that the date of onset of 
the Veteran's COPD was unknown but noted that the progress 
notes only started mentioning respiratory symptoms in July 
2007.  In an August 2002 examination, the Veteran denied any 
cough, congestion, asthma, bronchitis, pneumonia, chest pain, 
or shortness of breath.  In a May 2004 examination, the lungs 
were clear to auscultation.  In a December 2005 chest X-ray, 
there was no evidence of acute cardiopulmonary disease.  In a 
February 2006 examination, the Veteran denied any cough, 
congestion, wheezing, or shortness of breath.  However, in 
July 2007, the Veteran complained of cough for many years and 
was diagnosed with chronic cough, which the examiner at the 
time noted may be secondary to chronic bronchitis or COPD.

During the January 2008 examination with accompanying 
addendum, the Veteran complained of a cough for the prior 
month which was exacerbated by lying down.  The examiner 
found decreased breath sounds, rhonchi, and persistent cough.  
The diagnosis was mild obstructive lung defect, with mild 
response to a bronchodilator.  Lung volumes were found to be 
normal.  

The Veteran stated that, beginning in service, he smoked 2 
packs per day, but he had not had a cigarette in over 30 
years.  The examiner opined, "granting [the Veteran] had 
bronchitis while in the service, it most likely resolved.  It 
is at least likely that the obstructive pulmonary disorder is 
at least as like as not related to smoking, but less likely 
related to the episode of bronchitis which happened while in 
service." 

The Board finds that the examiner's opinion is entitled to 
great probative weight, as it takes into account the 
Veteran's entire reported medical history as well as a full 
respiratory examination.

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many, many years after service without connection 
to service.  Even given the Veteran's treatment for acute 
bronchitis during service, the Board finds that the record 
clearly indicates no connection between that disease and a 
problem that appears to have resolved nearly 60 years after 
service.  

The Board must take note of the Veteran's extensive history 
as a smoker, which the Veteran has stated is due to his time 
in service.  However, such an assertion cannot be considered 
as evidence for service connection claims received by the VA 
after June 9, 1998.  38 C.F.R. § 3.300.  As this claim was 
received in 2007, the disability will not be considered 
service connected on the basis that it is allegedly 
attributable to the Veteran's use of tobacco products during 
service.

The Board acknowledges that the Veteran has submitted 
statements indicating that he has suffered from pulmonary 
difficulties since discharge from service.  In this regard, 
the Veteran is indeed competent to report symptoms of 
breathing difficulties.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  However, the Veteran's lay 
contentions in this case are outweighed by the post-service 
medical record, which includes no indication that the 
Veteran's health problems are related to his time in service.  
Simply put, the Veteran's lay contentions are not consistent 
with the other evidence of record, and are outweighed by this 
evidence.

In summary, the medical evidence of record does not support 
the contention that the Veteran's COPD is connected to 
service.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for COPD.  In denying 
his service connection claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's two service 
connection claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2007 and June 2007 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decisions in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records 
from Delray Hearing Aid Center and audiologist "C.W.", and 
was provided an opportunity to set forth his contentions 
during the January 2009 Travel Board hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in April 2007 and January 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 30 percent for bilateral hearing loss 
as of January 12, 2008, is granted subject to regulations 
governing the payment of monetary awards.  

Prior to January 12, 2008, a disability rating greater than 
20 percent for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for COPD is denied.



____________________________________________
HOLLY MOEHLMANN,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


